The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 127.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities: the status of the most recent parent application needs to be updated.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the language added to claim 1 the distal cleaning element is required to have a closed distal end and a closed outer surface extending from the closed distal end to the proximal end.  Applicant pointed to figures 1-5 and paragraphs [0010], [0043], [0044], [0051], and [0059] as providing support for the amendments and new claims.  Applicant also argues in the response filed April 6, 2022 that this language defines over the applied Schmiedl reference based on the fact that the material that examiner is pointing to as the cleaning element is a porous material.  Examiner search the entire disclosure for the word “closed” and was not able to find it.  However, examiner was able to find that instant paragraph [0053] clearly discloses that the cleaning element can be made of an absorbent material capable of retaining a fluid cleaning or sterilizing substance.  The materials include porous plastic materials in a sponge or foam form.  Exemplary materials include thermoplastic polymers such a polypropylene (PP) and polyethylene (HDPE and LDPE).  Examiner additionally notes that the following three newly cited references have pertinent disclosure: White (US 2004/0184864) teaching a sponge-like, absorbent material that may be made of any foam, sponge or porous rubber material, e.g. a hollow urethane foam member (see paragraph [0046]); Kaufman (US 2006/0269355) teaching a  porous member that may be made of any suitable material(s), most notably open cell, soft, and pliant sponge-like foam, that may be, a polyurethane composition see paragraph [0055]; and Ferlic (US 20100172794) teaching an absorbent resilient article fabricated from a viscoelastic foam (e.g. viscoelastic polyurethane foam, see paragraph [0054]).  From this evidence, it is clear that the disclosure covers porous absorbent materials and that many of the specifically listed materials can be formed into porous types of materials.  Thus to the extent that applicant is trying to exclude the cleaning member being made from a porous material, the instant disclosure does not support the limitation and the limitation constitutes new matter.  For examination purposes, examiner will not exclude the cleaning element from being made from an absorbent or porous material.  Examiner will also treat the cleaning element as being required to have a closed end and some sort of wall with an outer surface.  
Claims 1 and 6-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 it is not clear if structure is required to couple/join the proximal cleaning element to the distal coupling element or if the two elements are joined and/or integral with each other or can function independent of one another.  In claim 6, it is not clear if applicant is trying to claim that the cleaning element is pliable so that it can conform to a shape of the structure that it is intended to clean or if applicant is attempting to claim a particular shape.  The problem is that the test receptacle well is not an element of what is being claimed and therefore provides no basis to define something such as a shape of the cleaning element.  If applicant has basis for the test element being pliable so that it is capable of conforming to the shape of the object that it is intended to clean, applicant should choose language that clearly covers that limitation.  If applicant intended a particular shape for the cleaning element, then the claim should make that clear without trying to rely on an element that is not positively recited as part of the cleaning member.  Because of this issue, claim 7 will be treated for examination purposes as simply requiring the cleaning element to have a frustoconical shape.  With respect to claim 8, it is not clear whether the adhesive material is the material from which a substantial amount of the cleaning element is formed, a skin or layer forming the outer surface of the cleaning element or if the adhesive material is a minor component used for a purpose such as joining the cleaning element to the coupling element or assisting during the cleaning process.  For examination purposes the adhesive material will be treated as met if the material from which it is formed/made is one of the materials listed in claim 9.  With respect to claim 10, it is not clear whether the material that generates a static attraction constitutes a major portion of the cleaning element or a minor component in the form of an outer layer or skin which comes into contact with the object being cleaned.  For examination purposes the material which generates a static attraction will be treated as met if the material from which it is formed/made is one of the materials listed in claim 11.  With respect to claims 8 and 10, examiner will not place any restriction on how much of the cleaning element is the adhesive material or the material that generates a static attraction.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmiedl (US 2010/0083773).  In the at least figure 1 and 4 of the patent publication Schmiedl teaches a member (1) including a distal cleaning element (2); and a proximal coupling element (the open end of the member near element 5), the coupling element having a proximal end portion dimensioned to form a frictional fit with a working end of an automated transport arm see at least paragraph [0027]).   While the distal cleaning element is porous it has a closed end and sidewalls with an outer surface.  Thus claim 1 is anticipated.  With respect to claim 2, paragraph [0042] teaches that the swab tip (2) is applied to the sample carrier.  Since paragraph [0043] teaches that the materials are different from the material that is normally used for a pipet tip, the two elements are separately formed and later combined.   Additionally, the cleaning element has an opening forming in its proximal end into which the distal end of the coupling element is inserted when they are joined.  With respect to claims 5 and 19, figure 1 shows the 2 elements in combined form.  With respect to claims 6-7, figures 1 and 4 show the cleaning element having a frustoconical shape.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 8-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmiedl as applied to claims 1-2 above, and further in view of Avakian (US 3,985,032, newly cited and applied) or Davis (US 3.640,268, newly cited and applied).  Paragraphs [0043]-[0045] describe the swab tip in more detail including that it is made from cotton, viscose, alginate, vinyl alcohol or any other material suitable for the operation purpose.  the purpose is taught as collecting all kinds of samples, for example germs, saliva, sweat, smallest blood amounts, semen, secretions or cosmetics.  Depending on the desired use swab tips are recommended in different sizes and, as already common in the lab, in clearly distinguishable color design, for example white, yellow or blue, having swab tips 2 with varying collecting capacity.  Wetting of the swab can be from the outside by means of a dropping bottle or they can be wetted conveniently from the inside.  Schmiedl does not teach other materials usable to make the swab or structures for attaching the swab/cleaning element to the coupling element.  
In the patent Avakian teaches a removable, disposable molded plastic tip for use with a spring-loaded plunger-actuated vacuum pipette.  The discharge end of the tip is provided with a solid porous filter member designed to filter a sample fluid during either of fluid entry into, or discharge from, the tip.  Column 2, lines 3-27 describe the filter as being mounted upon the end of the tip member (12) in a manner similar to that shown in Schmiedl.  The filter may be made from any suitable material such as porous glass, porous plastic, or porous metal, such as a sintered metal.  Some non-solids, such as stretchable polyurethanes, may also be used.  The filter is shown as spherical although this is not a limiting shape and any desired shape may be employed.  The filter has a conical recess (22) which has a taper matching that of the distal portion (18) of the tip member.  The tip member is inserted into the recess so that the filter is retained by means of friction.  The filter can be removed by any suitable means such as, for example, engaging it with the rim R of a cup or other suitable receptacle/surface as shown in figure 3.  
In the patent Davis teaches a swab structure or the like adapted to be removably connected with a pipette structure.  Column 3, lines 14-41 teach that the swab structure for the collection of cellular samples is illustrated in figure 3.  The swab structure is an elongated member (20) having attached at one end a soft flexible material and at the other end appropriate means for detachably assembling the swab structure to the tubular structure (7).  The soft flexible material may be any appropriate material such as rayon, cotton or a foamed plastic such as polyurethane foam.  As illustrated, the soft flexible material is a tube/sleeve (24) of polyurethane foam, closed at one end.  The soft flexible material may be attached to the elongated member by any appropriate means, so long as it is prevented from becoming detached.  As illustrated, in figure 3, the attachment is accomplished with a toothed member (21) which permits the sleeve to freely slide thereover, but which prevents it from being removed (an interference fit).  At the other end of the elongated member there is provided means for detachably attaching the swab assembly (19) to the tubular structure.  This may be accomplished by any appropriate means.     
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use either the friction fit structure of Avakian or an interference fit similar to that of Davis to attach the cleaning element/swab of Schmiedl to the coupling agent because both are known alternatives capable of performing that function as shown by Avakian and Davis.  It additionally would have been obvious to one of ordinary skill in the art at the time the application was filed to make the cleaning element/swab of Schmiedl from a material such as polyurethane as taught by Avakian and Davis because it can be made in a porous form such as taught by Avakian and Davis and because it is an alternative material for making swabs as taught by Davis.  Because polyurethane is listed in the instant claims as both an adhesive and as a material that generated a static attraction in claims 9 and 11 respectively, making the cleaning element/swab of Schmiedl from it would cover those claims as well.  Additionally, since the cleaning element/swab of Schmiedl is made from a single material, making the cleaning element/swab of Schmiedl from polyurethane would also cover claims 14-17 as well.  With respect to claim 18, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the swab with a coupling that is releasable as taught by Avakian and Davis because of the ability to function as a pipet to release the collected fluid as taught by at least Avakian.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending U.S. Patent No. 9,810,622 in view of Schmiedl and Avakian and Davis.  Claim 23 of the patent is of a scope that totally encompasses the instant claims.  As such it does not require the narrowing further limitations of claim 1 or claims dependent from claim 1.  However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the additionally claimed features to the patented device because of their known use to attach materials to a pipet as shown by Schmiedl, Avakian and Davis.  The limitations of the dependent claims would also have been considered obvious to one of ordinary skill in the art at the time the application was filed because as shown by Schmiedl and Avakian or Davis they were known in the relevant art.  
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. In response to the claim changes a new rejection under 35 U.S.C. 112(a) has been applied against the claims, the rejection under 35 U.S.C. 112(d) has been withdrawn and the rejections under 35 U.S.C. 112(b). and 35 U.S.C. 103 have been modified to account for the claim changes.  Additionally examiner has become aware of a drawing issue so that an objection to the drawings is present in addition to the previous rejection of the disclosure.  The arguments are moot with respect to the new and withdrawn rejections.  
With respect to the rejection under 35 U.S.C. 112(b), The breadth of the claim is not the problem.  Knowing the scope of the claim and whether a device with the claimed elements meet the claim limitation is the problem.  Although the claims are interpreted in light of the specification (using example/embodiments in the specification to determine possible claim scope), limitations from the specification are not read into the claims (the claims exclude structure found in a reference because the instant specification doesn't teach such an embodiment).  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As an example of the problem of clarity caused by reliance on elements that are not positively recited as part of the structure to define the structure of an element of the claimed device, examiner directs applicant to the newly cited Fournier patent (US 3,818,911).  In this patent, figures 5-6, 10 and 14-15 show a cured polymeric foam layer (17) attached to a coupling member (10).  The cured polymeric foam layer has a variety of shapes.  Other figures show a cap (16) having different shapes.  While the different cured polymeric foam layer shapes might have a corresponding cap shape that they mate with, knowing whether the cap will have that shape or not requires knowing what the cap looks like.  Instant claim 1 is directed to the cleaning member by itself.  Instant claim 6 tries to define the shape of the cleaning element without requiring it to be part of or present in combination with the test receptacle well.  In other words, claim 6 is asking one to determine whether the shape of the outer surface of the cured polymeric foam layer of Fournier conforms to the inner surface of the cap in the absence of the cap.   However without requiring the cap to be present, one cannot tell whether the cured polymeric foam layer has a shape that the outer surface of the cured polymeric foam layer conforms to the inner surface of the cap.  In other words, without seeing figures 4, 9 or 13, it is impossible to tell whether the shape of the cured polymeric foam layer shown in 5-6, 10 and 14-15 meet the requirement that the outer surface of the cured polymeric foam layer conforms to the inner surface of the cap.  The limitation of claim 6 is similar to this and even though there is a description in the specification, it does not overcome the problem of the manner in which applicant is trying to claim the invention.  
With respect to whether or not the material is an adhesive material or a material that generates a static attraction to particles is not well defined in the instant disclosure other than giving a list of materials that can be used for that purpose.  The common/normal definition of an adhesive, to bond or join elements together, does not appear to be what applicant intended to cover by the term adhesive in the instant disclosure since the disclosed materials do not appear to be normally used for that purpose and the cleaning agent is intended to be separated from the receptacle test well.  Relative to these claims (8 and 10), the language used by applicant appears to be due to applicant’s ability to be their own lexicographer rather than a definition provided in the specification.  Thus it is difficult to determine whether a particular material is an adhesive material or a material that generates a static attraction.  For example, the newly cited Kaihara patent publication teaches a cleaning device to remove align substances adhering to a surface of an optical member.  Paragraph [0029] teaches that the device can be made from silicone or a rubber such as EPDM.  Paragraph [0030] teaches that a cleaning portion 12a is made of substantially rectangular rubber and removes dust (an alien substance) on a surface of a cover glass of a solid image sensing device or a surface of an optical filter in a camera using cohesiveness of the rubber.  The cohesiveness of the soft rubber is realized by causing fats and oils or the like contained in a rubber material to seep out according to so-called bleed.  The fats and oils are effective for attracting dust.  While the explained function, cleaning substances from a surface, it is difficult to tell whether either of these materials is an adhesive material or a material that generates a static attraction to particles is not clear.  The fact that silicone is one of the materials listed by Kaihara and disclosed and claimed in the instant application would point to that being the case and would be a reason to use that reference in an art rejection of claim 8 and 10.  The fact that a rubber is disclosed and claimed is also reason to include the EPDM material in a rejection of those claims.  However, it is less clear if the EPMD material can be considered as an adhesive or a material that generates a static attraction for particles.     
With respect to the art rejections, the Davis reference above clearly shows that a porous element can be considered as having a “closed end” even though it is porous.  As explained above, the instant disclosure includes porous absorbent materials as the cleaning element.  Additionally, the instant disclosure does not have the word “closed” in it to define it in a manner different from that used by at least Davis.  Thus applicant appears to have used it based on what is shown in the figures.  It appears that the cleaning element, 102, in the figures is a general structure in which any of the disclosed materials can be used (see instant paragraphs [0051]-[0053] and [0055]).  Thus applicant cannot use that word to define the invention in a manner contrary to what one of ordinary skill in the art would have understood based on the disclosure and its usage in the art.  Examiner notes that claims drawn to the cleaning element being made from an absorbent material were canceled.  However, this does not remove them from the scope of the claims when the disclosure does not provide basis for their exclusion.  Thus contrary to the argument of applicant, Schmiedl is still anticipatory of certain claims.  Different secondary references are being used so that the arguments are moot with respect to the D’Angelo reference.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art teaches structures related to swabs, cleaning elements and porous materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797